UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 19, 2014 HUDSON VALLEY HOLDING CORP. (Exact name of registrant as specified in its charter) New York 001-34453 13-3148745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 21 Scarsdale Road, Yonkers, New York (Address of principal executive offices) (Zip Code) (914) 961-6100 (Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 19, 2014, Hudson Valley Bank, N.A. (“HVB”), a wholly-owned subsidiary of Hudson Valley Holding Corp., announced the sale of A.R. Schmeidler & Co., Inc., HVB’s wholly-owned registered investment adviser and broker dealer subsidiary, to Artemis US IV LLC, an affiliate of Pine Street Alternative Asset Management LP, an investment adviser registered with the Securities and Exchange Commission. HVB issued a press release in connection with the announcement, which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release of Hudson Valley Bank, N.A., dated November 19, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUDSON VALLEY HOLDING CORP. November 19, 2014 By: /s/ James P. Blose Name: James P. Blose Title: Executive Vice President, General Counsel & Secretary EXHIBIT INDEX Exhibit Number Description Press release of Hudson Valley Bank, N.A., dated November 19, 2014
